Name: 83/137/EEC: Commission Decision of 25 March 1983 amending Decision 78/636/EEC establishing an Advisory Committee on Industrial Research and Development
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-04-13

 Avis juridique important|31983D013783/137/EEC: Commission Decision of 25 March 1983 amending Decision 78/636/EEC establishing an Advisory Committee on Industrial Research and Development Official Journal L 093 , 13/04/1983 P. 0015 - 0016*****COMMISSION DECISION of 25 March 1983 amending Decision 78/636/EEC establishing an Advisory Committee on Industrial Research and Development (83/137/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas by Decision 78/636/EEC (1), as amended by Decision 81/1/EEC (2), the Commission created an Advisory Committee on Industrial Research and Development; whereas, it is appropriate to limit the Committee's term of office to one year, given that the structures and procedures adopted with regard to science, research and development are under review; whereas the provisions concerning the Committee's eight observer seats should be amended and the members and observers of the Committee be appointed for a one-year term of office; whereas, however, the observers of the Committee for European Development of Science and Technology (CODEST) will only be nominated at a later date, HAS DECIDED AS FOLLOWS: Article 1 Decision 78/636/EEC is hereby amended as follows: 1. Article 3 (3) is replaced by the following: '3. Eight persons belonging to the following organizations may attend the Committee's meetings as observers: three observers from the Committee for the European Development of Science and Technology (CODEST), set up by the Commission on 6 December 1982, one observer from the European Industrial Research Management Association EIRMA, one observer from the UNICE secretariat, one observer from the ECPE secretariat, one observer from the FEICRO secretariat, one observer from the ETUC secretariat.' 2. Article 5 is replaced by the following: 'Article 5 The term of office of a Committee member and of an observer shall be one year. It shall be renewable. After expiry of the one-year period, Committee members and observers shall remain in office until they have been replaced or their term has been renewed. The appointment of a member or observer shall be terminated before the end of the one-year period if such a member or observer resigns, ceases to belong to the organization he represents, or dies. The appointment of a member or observer may also be terminated if the organization which proposed him as a candidate requests that he be replaced. He shall be replaced for the remainder of his term in accordance with the procedure set out in Article 4. His duties shall not entitle him to remuneration.' Article 2 The candidates listed in the Annex are hereby appointed members or observers of the Advisory Committee on Industrial Research and Development. Article 3 This Decision shall apply with effect from 1 January 1983. Done at Brussels, 25 March 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 203, 27. 7. 1978, p. 36. (2) OJ No L 10, 10. 1. 1981, p. 18. ANNEX ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT 1.2.3,4 // // // // Organization // Seats // Candidates for members // 1.2.3.4 // // // // // Union of Industries of the European Community (UNICE) // 17 // Argyros Stelios Bracke William Brouwers Victor CantacuzÃ ¨ne Jean de Montgolfier Philippe Finlay-Maxwell David Georgopoulos Alkis Hansen Hans-Erik Kreklau Carsten Lynch John Mawson Alan Ording Burchard Rossi Angelo Schummer Arthur Slot Douwe van Damme-van Weele M.A. Vitari Michele // (GR) (B) (B) (F) (F) (UK) (GR) (DK) (D) (IRL) (UK) (D) (I) (L) (NL) (NL) (I) // European Centre for Public Enterprise (ECPE) // 4 // Balazard Jacques Dollond Steven Frigessi di Rattalma Guido Theenhaus Rolf // (F) (UK) (I) (D) // Federation of European Industrial Cooperative Research Associations (FEICRO) // 3 // Berchem Ruetger Masi Oscar The Earl of Shannon // (D) (I) (UK) // European Trade Union Confederation (ETUC) // 3 // (1) Brindeau Charles Svanholt Karen-Lisbeth // (I) (F) (DK) // // // // (1) This member will be appointed at a later date. 1.2.3,4 // // // // Organization // Seats // Candidates for observers // // // // Committee for the European Development of Science and Technology (CODEST) // 3 // (1) // European Industrial Research Management Association (EIRMA) // 1 // Schulz Reinhard // Union of Industries of the European Community (UNICE) // 1 // Cloquet DaniÃ «l // European Centre for Public Enterprise (ECPE) // 1 // Lambert Lamberto // Federation of European Industrial Cooperative Research Organizations (FEICRO) // 1 // Ellithorne Pamela // European Trade Union Confederation (ETUC) // 1 // Coldrick Peter // // // (1) These observers will be appointed at a later date.